Upon consideration of the application of the Solicitor General of the United States for a stay herein and the opposition to such stay on behalf of the respondents presented to The Chief Justice as Circuit Justice for the District of Columbia Circuit at 6 p. m. on April 20, 1971, The Chief Justice entered an order, dated April 20, 1971, vacating the order of the United States Court of Appeals, dated April 19, 1971, which modified the preliminary injunction issued on April 16, 1971, by the United States District Court for the District of Columbia and reinstated the said order of the District Court, dated April 16, 1971, pending further order of the Court; and said matter being referred by The Chief Justice to the Court and the Court having considered the matter,
It is ordered
(1) that the Order of the United States Court of Appeals for the District of Columbia Circuit, dated April 19, 1971, modifying the preliminary injunction issued by the United States District Court for the District of Columbia on April 16, 1971, is vacated;
(2) that the preliminary injunction issued by the United States District Court herein on April 16, 1971, is reinstated with full force and effect.
Mr. Justice Douglas took no part in the consideration of this matter.